Appeal froma decision of the Unemployment Insurance Appeal Board, filed July 2, 1975, which, upon reconsideration of a prior decision, found claimant ineligible to receive benefits because he was unavailable for employment. Availability for employment is a factual issue to be determined by the board (Matter of Pantel [Catherwood], 35 AD2d 681). Upon this entire record, considering the fact that claimant’s attendance at college severely restricted his job efforts, there is substantial evidence to support the determination of the board. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.